Case 8:19-mc-00699 Document 1-12 Filed 12/06/19 Page 1 of 2




                 Exlъцbit 7
                   Case 8:19-mc-00699 Document 1-12 Filed 12/06/19 Page 2 of 2
2i20 І Ч                                             8T УаØ А1зі1 , ^_fdrRC^_ upd



     ^_ENRC^_ update

     From: markhallingsworth@talk2l.com
     To:       gsimpsonßfusiongps.сom
     Date:     Tuesday, 9 August 2011, 03:51 GМТ 4




           Hi Gienn,

           Please see article on ENRC in the Business section of The Times' which was
           published today (Tuesday). You can access it online and will need to pay a small fee,
           but I am sure that Fusion GPS can afford it!!

           Its a shame that we missed out, but there is a lot of material that was not published in
           the story. Please call me to discuss and let me know when you are next in London
           because there is lots of other Kazakh business to be done, if you are interested.

           Mark




                                                                                                      ir~
